DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first edge of the flexible curtain" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the second edge of the flexible curtain" in the ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "a first edge … of the flexible curtain" in the tenth line of the claim.  It is unclear if this refers to the previously introduced first edge of the flexible curtain, or if a second first edge is being introduced.

Claim 1 recites the limitation "a second edge of the flexible curtain" in the tenth line of the claim.  It is unclear if this refers to the previously introduced second edge of the flexible curtain, or if a second second edge is being introduced.

Claim 8 recites the limitation "the first edge of the flexible curtain" in the ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the second edge of the flexible curtain" in the tenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "a first edge … of the flexible curtain" in the eleventh line of the claim.  It is unclear if this refers to the previously introduced first edge of the flexible curtain, or if a second first edge is being introduced.

Claim 8 recites the limitation "a second edge of the flexible curtain" in the eleventh line of the claim.  It is unclear if this refers to the previously introduced second edge of the flexible curtain, or if a second second edge is being introduced.

Claims 2, 4, 6, 7, 9, 10, and 12-14 are at least rejected for depending from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. 2018/0371833 A1 – Klish et al., hereinafter Klish in view of PG Pub. US 2013/0098566 A1 – Horvath.

Regarding claim 1.
Klish discloses a roll-up door (100, fig 1), comprising: 
a shaft (120, fig 1); 
a flexible curtain (110, fig 1) fabricated from resin or a plastic (Paragraph [0041]; Flexible curtain 110 may be made of any suitable flexible sheet material known in the art, for example, metal (e.g., steel, aluminum, corrugated metal), plastic sheets, rubber etc., and is configured to be wound and unwound from a shaft 120.) that has an average thickness that is approximately 0.005 inches to 0.010 inches (Paragraph [0041]; Flexible curtain 110 may have any suitable thickness to allow it to coil smoothly around shaft 120. In some embodiments, for example, flexible curtain 110 has a thickness ranging from about 0.001 inches to about 0.1 inches. In some embodiments, flexible curtain 110 has a thickness ranging from about 0.002 inches to about 0.05 inches.), wherein 
a first end of the flexible curtain is coupled to the shaft (See figs 8, 9), wherein 
the shaft is configured to coil the flexible curtain around the shaft or uncoil the flexible curtain around the shaft (Paragraph [0041]; Flexible curtain 110 may be made of any suitable flexible sheet material known in the art, for example, metal (e.g., steel, aluminum, corrugated metal), plastic sheets, rubber etc., and is configured to be wound and unwound from a shaft 120.), wherein 
the flexible curtain comprises edge retention bands (146) along the first edge of the flexible curtain and along the second edge of the flexible curtain; 
a first guide assembly (130b, fig 1) to enclose the first edge of the flexible curtain; and 
a second guide assembly (130a, fig 1) to enclose the second edge of the flexible curtain.
Klish does not disclose a plurality of buttons along a first edge and a second edge of the flexible curtain, wherein the plurality of buttons comprises a two-piece rivet that are coupled together via a friction fit in a plurality of openings of the flexible curtain; 
buttons being enclosed by a first guide assembly and a second guide assembly, wherein the plurality of buttons is to guide a movement of the flexible curtain caused by rotation of the shaft.
Instead, Klish discloses edge retention bands (146) along each of the first edge and second edge of the flexible curtain to guide a movement of the flexible curtain in the first and second guide assemblies.
Horvath teaches the flexible curtain comprises a plurality of openings along the first edge of the flexible curtain and along the second edge of the flexible curtain (Paragraph [0026]; In some embodiments, in order to aid in affixing rivet 120, a hole or other appropriate opening may be pre-formed through substrate material 130); 
a plurality of buttons (120, fig 1) along a first edge and a second edge of the flexible curtain, wherein the plurality of buttons comprises a two-piece rivet (Paragraph [0026]; each rivet 120 may comprise a male, piercing portion and a female, receiving portion) that are coupled together via a friction fit (Paragraph [0026]; each rivet 120 may comprise a male, piercing portion and a female, receiving portion. In such embodiments, the male, piercing portion is inserted through substrate material 130 and affixed into female, receiving portion. In some embodiments, the male, piercing portion may be a threaded male element and the female, receiving portion may be a threaded female element) (Examiner notes that friction is a component of the retention mechanism in each of the disclosed alternative embodiments of the rivet construction.) in the plurality of openings of the flexible curtain; 
a first guide assembly (150, fig 4) to enclose the plurality of buttons along the first edge of the flexible curtain; and 
a second guide assembly (150, fig 4) to enclose the plurality of buttons along the second edge of the flexible curtain, wherein the plurality of buttons is to guide a movement of the flexible curtain caused by rotation of the shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roll-up door of Klish by replacing the edge retention bands with the rivets of Horvath. One of ordinary skill in the art would have been motivated to make this modification in order to provide a robust mechanism for the retention of the door in the track while allowing for easy refeeding of a displaced door. 
	
Claim(s) 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klish and Horvath as applied to claim 1 above, and further in view of Applicant’s admitted prior art of the Melinex ST725 Specification, hereinafter AAPA.

Regarding claim 2. 
The combination of Klish and Horvath teaches all limitations of claim 1.
As applied, the combination does not teach the flexible curtain comprises a transparent or translucent material.
However, AAPA teaches a transparent or translucent material (Paragraph [0021] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	
Regarding claim 4. 
The combination of Klish and Horvath teaches all limitations of claim 1.
Furthermore, Klish discloses that the roll-up door is configured to withstand temperatures of 400° F. or greater, preferably 1800° F. or greater. (Paragraph [0010]).
However, as applied, the combination does not teach the flexible curtain comprises a material that shrinks less than 0.7% at temperatures up to 400 degrees Fahrenheit.
However, AAPA teaches a material that shrinks less than 0.7% at temperatures up to 400 degrees Fahrenheit (Paragraph [0019] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	
Regarding claim 6.  
The combination of Klish and Horvath teaches all limitations of claim 1.
However, as applied, the combination does not teach the flexible curtain has a dimensional change of less than 0.5% from moisture absorption or loss.
However, AAPA teaches a material having a dimensional change of less than 0.5% from moisture absorption or loss (Paragraph [0019] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 7. 
The combination of Klish and Horvath teaches all limitations of claim 1.
However, as applied, the combination does not teach the flexible door comprises a material capable of accepting ink printing.
However, AAPA teaches a material capable of accepting ink printing (Paragraph [0021] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim(s) 8-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klish in view of AAPA and Horvath.

Regarding claim 8. 
Klish discloses a roll-up door (100, fig 1), comprising: 
a shaft (120, fig 1); 
a flexible curtain (110, fig 1) fabricated from resin or a plastic (Paragraph [0041]; Flexible curtain 110 may be made of any suitable flexible sheet material known in the art, for example, metal (e.g., steel, aluminum, corrugated metal), plastic sheets, rubber etc., and is configured to be wound and unwound from a shaft 120.) comprising a thickness of between 0.007 inches to 0.010 inches (Paragraph [0041]; Flexible curtain 110 may have any suitable thickness to allow it to coil smoothly around shaft 120. In some embodiments, for example, flexible curtain 110 has a thickness ranging from about 0.001 inches to about 0.1 inches. In some embodiments, flexible curtain 110 has a thickness ranging from about 0.002 inches to about 0.05 inches.) and withstands temperatures up to 400 degrees Fahrenheit (Paragraph [0010]; withstand temperatures of 400° F. or greater, preferably 1800° F. or greater.) wherein 
a first end of the flexible curtain is coupled to the shaft (See figs 8, 9), wherein 
the shaft is configured to coil the flexible curtain around the shaft or uncoil the flexible curtain around the shaft (Paragraph [0041]; Flexible curtain 110 may be made of any suitable flexible sheet material known in the art, for example, metal (e.g., steel, aluminum, corrugated metal), plastic sheets, rubber etc., and is configured to be wound and unwound from a shaft 120.), wherein 
the flexible curtain comprises edge retention bands along the first edge of the flexible curtain and along the second edge of the flexible curtain; 
 a first guide assembly (130b, fig 1) to enclose the first edge of the flexible curtain; and 
a second guide assembly (130a, fig 1) to enclose the second edge of the flexible curtain to guide a movement of the flexible curtain caused by rotation of the shaft.
Klish does not disclose a material which shrinks less than 0.7% at temperatures up to 400 degrees Fahrenheit,
a plurality of buttons received in a plurality of openings along a first edge and a second edge of the flexible curtain, wherein the plurality of buttons comprises a two-piece rivet that are coupled together via a friction fit in the plurality of openings of the flexible curtain; 
a first guide assembly to enclose the plurality of buttons along the first edge of the flexible curtain; and a second guide assembly to enclose the plurality of buttons along the second edge of the flexible curtain, wherein the plurality of buttons is to guide a movement of the flexible curtain caused by rotation of the shaft.
However, AAPA teaches a material which shrinks less than 0.7% at temperatures up to 400 degrees Fahrenheit (Paragraph [0019] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Horvath teaches the flexible curtain comprises a plurality of openings along the first edge of the flexible curtain and along the second edge of the flexible curtain (Paragraph [0026]; In some embodiments, in order to aid in affixing rivet 120, a hole or other appropriate opening may be pre-formed through substrate material 130); 
a plurality of buttons (120, fig 1) along a first edge and a second edge of the flexible curtain, wherein the plurality of buttons comprises a two-piece rivet (Paragraph [0026]; each rivet 120 may comprise a male, piercing portion and a female, receiving portion) that are coupled together via a friction fit (Paragraph [0026]; each rivet 120 may comprise a male, piercing portion and a female, receiving portion. In such embodiments, the male, piercing portion is inserted through substrate material 130 and affixed into female, receiving portion. In some embodiments, the male, piercing portion may be a threaded male element and the female, receiving portion may be a threaded female element) (Examiner notes that friction is a component of the retention mechanism in each of the disclosed alternative embodiments of the rivet construction.) in the plurality of openings of the flexible curtain; 
a first guide assembly (150, fig 4) to enclose the plurality of buttons along the first edge of the flexible curtain; and 
a second guide assembly (150, fig 4) to enclose the plurality of buttons along the second edge of the flexible curtain, wherein the plurality of buttons is to guide a movement of the flexible curtain caused by rotation of the shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Klish and AAPA by replacing the edge retention bands of Klish with the rivets of Horvath. One of ordinary skill in the art would have been motivated to make this modification in order to provide a robust mechanism for the retention of the door in the track while allowing for easy refeeding of a displaced door.

Regarding claim 9. 
The combination of Klish, AAPA, and Horvath teaches all limitations of claim 8.
Furthermore, AAPA teaches the flexible curtain comprises at least one of a group consisting of: polyester, polyetherimide, polyimide, polysulfone, polyethersulfone, and polyetheretherketone (Paragraph [0023] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 10. 
The combination of Klish, AAPA, and Horvath teaches all limitations of claim 9.
Furthermore, AAPA teaches the flexible curtain comprises polyester with a tensile strength of at least 20,000 pounds per square inch (Paragraph [0020] of the applicant’s specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 12. 
The combination of Klish, AAPA, and Horvath teaches all limitations of claim 8.
Furthermore, Horvath teaches each one of the plurality of buttons is positioned at one of the plurality of openings (Paragraph [0026]; In some embodiments, in order to aid in affixing rivet 120, a hole or other appropriate opening may be pre-formed through substrate material 130) along the first edge and the second edge of the flexible curtain.

Regarding claim 13. 
The combination of Klish, AAPA, and Horvath teaches all limitations of claim 8.
Furthermore, Horvath teaches the first guide assembly comprises a first gap (160, fig 4) to allow a first edge of the flexible curtain to pass through and prevent the plurality of buttons along the first edge from escaping the first guide assembly.

Regarding claim 14. 
The combination of Klish, AAPA, and Horvath teaches all limitations of claim 8.
Furthermore, Horvath teaches the second guide assembly comprises a second gap (160, fig 4) to allow a second edge of the flexible curtain to pass through and prevent the plurality of buttons along the second edge from escaping the second guide assembly.

Claim(s) 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klish in view of AAPA, Horvath and US Pat. 1,467,280 – Warner.

Regarding claim 15. 
Klish teaches a roll-up door (100, fig 1), comprising: 
a shaft (120, fig 1); 
a flexible curtain (110, fig 1) fabricated from resin or a plastic (Paragraph [0041]; Flexible curtain 110 may be made of any suitable flexible sheet material known in the art, for example, metal (e.g., steel, aluminum, corrugated metal), plastic sheets, rubber etc., and is configured to be wound and unwound from a shaft 120.) that can withstand temperatures up to 400 degrees Fahrenheit (Paragraph [0010]; withstand temperatures of 400° F. or greater, preferably 1800° F. or greater.) comprising edge retention bands (146) along a first edge and a second edge opposite the first edge ; 
, wherein 
a first end of the flexible curtain is coupled to the shaft (See figs 8, 9), wherein 
the shaft is configured to coil the flexible curtain around the shaft or uncoil the flexible curtain around the shaft (Paragraph [0041]; Flexible curtain 110 may be made of any suitable flexible sheet material known in the art, for example, metal (e.g., steel, aluminum, corrugated metal), plastic sheets, rubber etc., and is configured to be wound and unwound from a shaft 120.); 
a first guide assembly (130b, fig 1) to enclose the first edge of the flexible curtain; and 
a second guide assembly (130a, fig 1) to enclose the second edge of the flexible curtain, 
to guide a movement of the flexible curtain caused by rotation of the shaft.
Klish does not disclose a material that shrinks less than 0.7% at temperatures up to 400 degrees Fahrenheit;
a plurality of buttons received in a plurality of openings along the first edge and the second edge, wherein each one of the plurality of buttons comprises a two-piece rivet coupled together via a friction fit, wherein a first piece of the two-piece rivet comprises an inner tube member that is inserted through a washer, a respective opening of the plurality of openings, and an opening of a second piece of the two-piece rivet such that the two piece rivet is to grasp an inner edge of the respective opening of the plurality of openings is trapped between the washer and an inner surface of the second piece of the two-piece rivet; 
a first guide assembly to enclose the plurality of buttons along the first edge of the flexible curtain; and a second guide assembly to enclose the plurality of buttons along the second edge of the flexible curtain, wherein the plurality of buttons are to guide a movement of the flexible curtain caused by rotation of the shaft.
However, AAPA teaches a material that shrinks less than 0.7% at temperatures up to 400 degrees Fahrenheit (Paragraph [0019] of the applicant’s specification);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Klish and Horvath with the Melinex ST725 of AAPA. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the material characteristics of Melinex ST725.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	However, Horvath teaches a plurality of buttons (120, fig 1) along the first edge and the second edge, wherein each one of the plurality of buttons comprises a two-piece rivet coupled together via a friction fit(Paragraph [0026]; each rivet 120 may comprise a male, piercing portion and a female, receiving portion) that are coupled together via a friction fit (Paragraph [0026]; each rivet 120 may comprise a male, piercing portion and a female, receiving portion. In such embodiments, the male, piercing portion is inserted through substrate material 130 and affixed into female, receiving portion. In some embodiments, the male, piercing portion may be a threaded male element and the female, receiving portion may be a threaded female element) (Examiner notes that friction is a component of the retention mechanism in each of the disclosed alternative embodiments of the rivet construction.), a respective opening of the plurality of openings, such that the two piece rivet is to grasp an inner edge of the respective opening of the plurality of openings; 
a first guide assembly (150, fig 4) to enclose the plurality of buttons along the first edge of the flexible curtain; and a second guide assembly (150, fig 4) to enclose the plurality of buttons along the second edge of the flexible curtain, wherein the plurality of buttons are to guide a movement of the flexible curtain caused by rotation of the shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Klish and AAPA by replacing the edge retention bands of Klish with the buttons and guides of Horvath. One of ordinary skill in the art would have been motivated to make this modification in order to provide a robust mechanism for the retention of the door in the track while allowing for easy refeeding of a displaced door.
However, Warner teaches a first piece of the two-piece rivet comprises an inner tube member (8, fig 3) that is inserted through a washer (5, fig 2), a respective opening of the plurality of openings, and an opening of a second piece of the two-piece rivet such that the two piece rivet is to grasp an inner edge of the respective opening of the plurality of openings is trapped between the washer and an inner surface of the second piece of the two-piece rivet (See fig 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Klish, AAPA, and Horvath with the rivet of Warner. One of ordinary skill in the art would have been motivated to make this modification in order to resist pull-through of the rivet when subjected to forces associated with movement of the sheet.
	
Regarding claim 16. 
The combination of Klish, AAPA, Horvath, and Warner teaches all limitations of claim 15.
Furthermore, Klish discloses: 
a motor (Paragraph [0066]; In one embodiment, the activator 170 includes a pushbutton configured to send a signal to a motor (not shown)) coupled to the shaft; 
a controller coupled to the motor (Paragraph [0066] In the embodiment shown in FIGS. 17-18, the flexible curtain 110 is configured to be opened either automatically (e.g., by an actuator in response to a signal, such as a smoke detector, a fire detector initiated signal or an all-clear signal) or manually by a user. For example, the flexible curtain may include an activator (e.g., a pushbutton, switch, toggle, voice command receiver, potentiometer) configured to be engaged by a user.); and 
a button (170, fig 17) communicatively coupled to the controller via a wire (Paragraph [0066]; In one embodiment, the activator 170 is configured to be in electrical communication (e.g., wired, wireless communication) with the motor) located at a center (See fig 17) of the flexible curtain, wherein the controller is to activate the motor in response to a signal detected from the button that is communicatively coupled to the controller.

Regarding claim 20. 
The combination of Klish, AAPA, Horvath, and Warner teaches all limitations of claim 15.
Furthermore, Horvath teaches outer sides of the two-piece rivet comprise a surface to minimize friction when moving against the first guide assembly and the second guide assembly as the flexible curtain is moved by the rotation of the shaft (Paragraph [0025]; In some embodiments, rivets 120 are formed of plastic, rubber, vinyl, stainless steel, composites, and/or the like, and may carry one or more coatings or finishes suitable for the intended application and environment in which apparatus 10 will be used.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-10, 12-16, and 20 have been considered but are moot in light of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Screen capture from archive.org of tekra.com showing Melinex ST725 offered in commerce in 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634